       Case 2:18-cr-00292-DWA Document 141 Filed 11/26/19 Page 1 of 3



                          IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF PENNSYLVANIA


 UNITED STATES OF AMERICA,                            )
                                                      )
                 Plaintiff,                           )                2: 18-CR-00292-DWA
                                                      )
         vs.                                          )
                                                      )
 ROBERT BOWERS,                                       )
                                                      )
                 Defendant.                           )


AMBROSE, United States Senior District Judge



                               MEMORANDUM ORDER OF COURT

        Pending before the Court are Defendant's Motion for Protective Order to Prohibit

Prosecution Access to Defendant's Pretrial Detention Records (ECF No. 101) and Defendant's

Motion to Compel Production of "Filter Team" Protocol and Procedures and "Unfiltered" Records

(ECF No. 102). The Government has responded thereto and Defendant has replied. (ECF Nos.

113, 114, 132, and 133). The issues are now ripe for review.

        Rule 16(d)(1) of the Federal Rules of Criminal Procedure grants the Court authority to

issue protective orders and provides, in pertinent part, that "the court may, for good cause, deny,

restrict, or defer discovery or inspection, or grant other appropriate relief." Fed. R. Cr. P. 16(d)(1 ).

The party seeking a protective order bears the burden to establish good cause. 2 Fed. Prac. &

Proc. Crim. §262 (4 th ed.).   Defendant seeks an order broadly protecting all pretrial detention

records. (ECF No. 101). In response, the Government makes clear that it has obtained and

continues to seek only the following records generated and maintained by the Prison: 1) logs

containing notations of the Defendant's readily observable behavior, voluntary statements made

during those observations, and commissary transactions; 2) visitation logs documenting non-legal
        Case 2:18-cr-00292-DWA Document 141 Filed 11/26/19 Page 2 of 3



visits; and 3) non-legal correspondence and phone calls. 1 (ECF No. 113, p. 3). The Government

also asserts that it has designated a filter team to review the records and redact arguably

privileged material prior to access by the prosecution team. (ECF No. 113, p. 4). Defendant has

not sufficiently identified considerations warranting restriction of the Government's access to

these categories of information. Therefore, I find that Defendant has failed to meet his burden of

showing of good cause as it relates to the three categories of information the Government has

sought and desires to seek in the future.

        Consequently, Defendant's Motion for Protective Order to Prohibit Prosecution Access to

Defendant's Pretrial Detention Records (ECF No. 101) is DENIED as it relateiS to: 1) logs

containing notations of the Defendant's readily observable behavior, voluntary statements made

during those observations, and commissary transactions; 2) visitation logs documenting non-legal

visits; and 3) non-legal correspondence and phone calls and GRANTED as it relates to: 1)

visitation logs containing the identities of legal team visitors (including experts) and the purpose

and substance of such visits; 2) legal mail and legal calls logs; and 3) any physical or mental

health evaluation or assessment records.

        With regard to Defendant's Motion to Compel Production of "Filter Team" Protocol and

Procedures and "Unfiltered" Records, Defendant seeks: 1) the production of Government's

protocols and procedures in place for the "filter team," 2) the cessation of the collection of all

"potentially privileged" material, 3) the production of all unfiltered records; and 4) an order directing



1 Due  to the general nature of Defendant's Motion, the Government notes that there are categories
of records that it does not intend to seek.· (ECF .No. 113, p. 1). For example, the Government
specifically states that it is not seeking "visitation logs containing the identities of legal team
visitors or the purpose and substance of such visits." (ECF No. 113, pp. 3, 10). Additionally, the
Prison does not review or retain legal niaii and does not record or maintain legal calls, and, the
Government is not seeking the same. (ECF No. 113, p. 11 ). Also, at this time, the Government
is not seeking "physical or mental health evaluation or assessment records." (ECF No. 113, pp.
3-4, 10, 13-14). Therefore, I am granting a protective order at this time as it relates to these
categories of records. If, in the future, the Governments decides to seek said information and has
a legal basis for doing so, the Government may move for relief from this order.


                                                   2
       Case 2:18-cr-00292-DWA Document 141 Filed 11/26/19 Page 3 of 3



the prosecution to have no further contact with the "filter team" until this issue is resolved. (ECF
                                 I

No. 102). The motion (ECF No. 102) is DENIED. Assuming Exhibit A slipped through the filtration

system in place, at this juncture, Defendant has failed to provide sufficient justification for the

production of the Government's protocols and procedures in place for the "filter team" and no

good reason to halt the collection of discovery material that may be "potentially privileged."

Additionally, Defendant suggests in his· Reply (ECF No. 132, p. 2) that the close professional

relationship and proximity of the filtering attorney and the prosecution team is problematic.

Physical proximity and professional relationship alone does not suggest that the U.S. Attorneys

will not or cannot adhere to ethical and professional standards. 2

       The Government has agreed to provide the unfiltered documents. (ECF No. 114, p. 10).

Therefore, it is ordered that the Government is directed to provide the,unfiltered documents to

Defendant within one week of the date of this order.


       DATED this 26th day of November,. 2019.


                                              BY THE COURT:


                                                     ~✓- tw,U,1.L
                                              Donetta W. Ambrose
                                              United States Senior District Judge




2 I note that.both parties cite to Jaffee v. Redmond, 518 U.S. 1 (1996) as the seminal case
regarding psychotherapist-patient privilege. (ECF No. 114, p. 8 and 132, pp. 3-4 ). Jaffee states
that the privilege covers confidential communications made to "licensed psychiatrists and
psychologists," and extends to "confider:itial communications made to licensed social workers in
the course of psychotherapy." Jaffee, 581 U.S. at 15. All documents must be handled in
accordance with Jaffee.

                                                 3
